UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Marvin’s Place, Inc. (Name of small business issuer in its charter) Nevada 4783 20-8789451 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 13245 Sunnyslope Dr. Chino Hills, CA 91709 (626) 208-1350 (Address and telephone number of principal executive offices) 13245 Sunnyslope Dr. Chino Hills, CA 91709 (626) 208-1350 (Address of principal place of business or intended principal place of business) Randall Henderson, Esq. 1957 Paloma Pasadena, California 91104-4820 Voice (626) 798-9832 Fax (626) 794-0025 (Name, address and telephone number of agent for service) Copies to: Randall Henderson, Esq. 1957 Paloma Pasadena, California 91104-4820 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. [ ] If this Form is filed to register securities for an offering to be made on a continuous or delayed basis pursuant to Rule 415 under the Securities Act, please check the following box. [] CALCULATION OF REGISTRATION FEE Tile of each class of securities to be registered Dollar amount to be registered Proposed maximum offering price per share Proposed maximumaggregate offering price Amount of registration fee Common Stock $75,000.00 $0.05 $75,000.00 46.05 The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus.Any representation to the contrary is a criminal offense. Prospectus Marvin’s Place, Inc. 1,500,000 Shares of Common Stock $0.05 per share Marvin’s Place, Inc. (Marvins or the "Company") is offering on a best-efforts basis a minimum of 400,000 and a maximum of 1,500,000 shares of its common stock at a price of $0.05 per share. The shares are intended to be sold directly through the efforts of Chong Kim, our sole officer and director. The intended methods of communication include, without limitation, telephone and personal contact. For more information, see the section titled "Plan of Distribution" herein. The proceeds from the sale of the shares in this offering will be payable toRandall Henderson, Esq. Trust Account fbo Marvin’s Place, Inc.All subscription funds will be held in a non-interest bearing Trust Account pending the achievement of the Minimum Offering and no funds shall be released to Marvin’s Place, Inc. until such a time as the minimum proceeds are raised. If the minimum offering is not achieved within 90 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest or deduction of fees. See the section title "Plan of Distribution” herein.Neither the Company nor any subscriber shall receive interest no matter how long subscriber funds might be held. The offering shall terminate on the earlier of (i) the date when the sale of all 1,500,000 shares is completed or (ii) ninety days from the effective date of this prospectus. The Company may extend the offering period beyond ninety days from the effective date of this prospectus. Prior to this offering, there has been no public market for Marvin’s Place, Inc.'s common stock. Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share 1 $0.05 $0.00 $0.05 Minimum 400,000 $20,000 $0.00 $20,000 Maximum 1,500,000 $75,000 $0.00 $75,000 Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share 1 $0.05 $0.00 $0.05 Minimum 400,000 $20,000 $0.00 $20,000 Maximum 1,500,000 $75,000 $0.00 $75,000 This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. See the section titled "Risk Factors" herein. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Marvin’s Place, Inc. does not plan to use this offering prospectus before the effective date. The date of this Prospectus is June 28, 2007 TABLE OF CONTENTS PAGE PART I: INFORMATION REQUIRED IN PROSPECTUS4 SUMMARY INFORMATION AND RISK FACTORS4 USE OF PROCEEDS10 DETERMINATION OF OFFERING PRICE11 DILUTION11 PLAN OF DISTRIBUTION12 LEGAL PROCEEDINGS13 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS13 SECURITY OWNERSHIP OF CERTAIN BENEFIACAL OWNERS AND MANAGEMENT14 DESCRIPTION OF SECURITIES14 INTEREST OF NAMED EXPERTS AND COUNSEL15 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES15 ORGANIZATION WITHIN LAST FIVE YEARS16 DESCRIPTION OF BUSINESS16 MANAGEMENT'S DISCUSSION AND PLAN OF OPERATION21 DESCRIPTION OF PROPERTY22 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS22 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS22 EXECUTIVE COMPENSATION23 FINANACAL STATEMENTS24 PART II: INFORMATION NOT REQUIRED IN PROSPECTUS35 INDEMNIFICATION OF DIRECTORS AND OFFICERS35 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION35 RECENT SALES OF UNREGISTERED SECURITIES35 EXHIBITS37 UNDERTAKINGS37 SIGNATURES38 PART I: INFORMATION REQUIRED IN PROSPECTUS SUMMARY INFORMATION AND RISK FACTORS THE COMPANY Business Overview Marvin’s Place, Inc. ("Marvins" or the "Company"), incorporated in the State of Nevada on April 11, 2007,is a development stage company with the principal business objective of becoming a premier franchisor of retail shipping, postal, courier and business service centers by providing a wide range of convenient, value-added business services to consumers, mobile and traveling professionals and the small office/home office market. The Company was founded based on the need of individuals and companies to have dependable, consistent and professional business service centers where they can obtain a wide variety of benefits such as packaging, shipping, copy and print assistance, mailbox locations, email retrieval, delivery and messenger couriers and convenient office supplies.It is our goal to become the most dependable, consistent and professional business service center available to the public.We will recognize that each customer we will serve has different needs, requirements and concerns pertinent to their business.Our primary customer service goal is to tailor specific solutions to suit each particular customer’s needs and concerns. Marvin’s Place, Inc. is attempting to become fully operational. In order to generate revenues, we must address the following areas: 1.Develop and Implement a Marketing Plan:In order to promote our company and establish our public presence, we believe we will be required to develop and implement a comprehensive marketing plan.We intend print media and the internet to be the focus of our marketing and sales efforts.To date, we have no marketing or sales initiatives or arrangements.Without any marketing campaign, we may be unable to generate interest in, or generate awareness of, our company. 2.Develop Business-to-Business Relationships:We intend to build profitable, value-oriented relationships between the multiple large businesses and corporations. 3.Create Customer Loyalty:The financial rewards of customer loyalty run deep and increase the financial stability of any business.We intend to market to our customers and potential customers with the industries best customer relations management team implementing a well-developed customer relations plan. We are a small, start-up company that has not generated any significant revenues and lacks a stable customer base.Since our inception to the present, we have not generated any significant revenues and have incurred a cumulative net loss as indicated in our financial statements. We believe that the funds expected to be received from the maximum sale of our common equity will be sufficient to finance our efforts to become fully operational and carry us through the next twelve (12) months, of which there can be no guarantee. We believe that the recurring revenues from sales of services will be sufficient to support ongoing operations. Unfortunately, there can be no assurance that the actual expenses incurred will not materially exceed our estimates or that cash flows from sales of services will be adequate to maintain our business. As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern.If we do not produce sufficient cash flow to support our operations over the next 12 months, we may need to raise additional capital by issuing capital stock in exchange for cash in order to continue as a going concern.There are no formal or informal agreements to attain such financing.We cannot assure you that any financing can be obtained or, if obtained, that it will be on reasonable terms.Without realization of additional capital, it would be unlikely for us to stay in business. Marvin’s Place, Inc. currently has one officer and director, who is the same individual. This individual allocates time and personal resources to the Company on a part-time basis. As of the date of this prospectus, we have 2,000,000 shares of $0.001 par value common stock issued and outstanding. Marvin’s Place, Inc.’s operations and corporate offices are located at 13245 Sunnyslope Dr., Chino Hills, CA 91709, with a telephone number of (626) 208-1350. Marvin’s Place, Inc.’s fiscal year end is December 31. THE OFFERING Marvin’s Place, Inc. is offering, on a best efforts, self-underwritten basis, a minimum of 400,000 and a maximum of 1,500,000 shares of its common stock at a price of $0.05 per share. The proceeds from the sale of the shares in this offering will be payable to "Randall Henderson, Esq. Trust Account fbo Marvin’s Place, Inc." and will be deposited in a non-interest or minimum interest bearing bank account until the minimum offering proceeds are raised. No interest shall be paid to any investor or to the Company.All subscription agreements and checks are irrevocable and should be delivered Randall Henderson, Esq. fbo Marvin’s Place, Inc. Failure to do so will result in checks being returned to the investor, who submitted the check.Marvin’s Place, Inc.’s trust agent, Randall Henderson, Esq., acts as legal counsel for Marvin’s Place, Inc. and is therefore may not be considered an independent third party. All subscription funds will be held in trust pending the achievement of the Minimum Offering and no funds shall be released to Marvin’s Place, Inc. until such a time as the minimum proceeds are raised (see the section titled "Plan of Distribution" herein).Any additional proceeds received after the minimum offering is achieved will be immediately released to the Company.
